Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the 1first inventor to file provisions of the AIA .
 Election/Restrictions
Claims 1, 3-7, & 9-12 are allowable. The restriction requirement between Inventions I and III, as set forth in the Office action mailed on 1 March 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Invention III is withdrawn.  
Thus, claim 19 directed to a mobile system for exterminating insects is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
However, claims 13-18 directed to an applicator stem are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 13-18 directed to Invention II: an applicator stem, non-elected without traverse.  Accordingly, claims 13-18 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney of Record Bethany Lahmann on 11 August 2022.

The application has been amended as follows: 
Claim 1, line 23 has been amended as such: --heated within the heat exchanger is supplied 
Claims 3, 4, 6, & 7 have been amended to depend from claim 1.
Claim 19 has been amended:
in line 24: --heated within the heat exchanger is supplied 
	[comma has been added after “bib”] in line 10: --residential hose bib, the fluid inlet line being fluidly coupled to the sinuous flow path of the heat--; and
	[“and” removed] in line 12: --the heat exchanger; [[and]]--.
Reasons for Allowance

    PNG
    media_image1.png
    894
    464
    media_image1.png
    Greyscale
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or teach the combination of recited elements directed to the claimed system for exterminating insects, requiring burners and associated fuel reserves cooperating with a heat exchanger to heat fluid, flowed in a sinuous path through the heat exchanger, to an extermination temperature. The system especially requiring an application stem with perforations 40 adjacent to a bottom end of a hollow shaft 36 of the stem, the hollow shaft further removably receiving a modular tip receiver 42, the modular tip receiver further removably receiving a modular tip 44 with sloping profile 44a.  
The claimed construction granted criticality by the instant specification to not only provide reinforcement to the hollow shaft [0039] and provide the device with different tips for wear or different environments [0040], but it also assists with the insertion of the injector into the earth [0041-43]. 
This statement is not intended to necessarily state all the reasons for allowance of all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP § 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.J./Examiner, Art Unit 3643                                                                                                                                                                                                        


/PETER M POON/Supervisory Patent Examiner, Art Unit 3643